 ANACONDA ALUMINUM COMPANY227Anaconda Aluminum CompanyandAluminum Work-ers International Union,AFL-CIO,Petitioner. Case25-RC-5262September28, 1973DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOPursuant to a Stipulation for Certification UponConsent Election, a secret ballot election was con-ducted among the employees in the stipulated unitdescribed below. The tally of ballots furnished theparties showed that of approximately 200 eligible vot-ers, 197 cast valid ballots, of which 104 were for Peti-tioner, 90 were for Intervenor,' and none against theparticipating labor organizations. There were threechallenged ballots, which were insufficient to affectthe results.. Thereafter, the Intervenor filed timely ob-jections to conduct affecting: the results of the elec-tion.On June 29, 1973, the Regional Director issued andserved on the parties his Report and Recommenda-tions on Objections, recommending that the objec-tions be overruled in their entirety and Petitioner becertified as the exclusive collective-bargaining repre-sentative in the stipulated unit. Thereafter, the In-tervenor filed timely exceptions to the RegionalDirector's report and a supporting brief, and the Peti-tioner filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.1Chauffeurs, Teamsters and Helpers Local Union No 215, affiliated withthe International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated and we find that the fol-lowing employees constitute an appropriate unit forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act:All hourly rated production and maintenanceemployees of the Employer at its Sebree Reduc-tionDivision, Sebree,Kentucky: BUT EX-CLUDING all office clerical employees andplant clerical employees, all professional employ-ees, guards and supervisors as defined by the Act.5.The Board has considered the objections, theRegional Director's report, the Intervenor's excep-tions and brief, and the Petitioner's reply brief, andhereby adopts the Regional Director's findings, con-clusions, and recommendations?As the Petitioner has received a majority of thevalid ballots cast, we shall certify it as the exclusivebargaining representative of the employees in the unitfound appropriate.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Aluminum Workers Inter-national Union, AFL-CIO, and that, pursuant to Sec-tion 9(a) of the Act, the said labor organization is theexclusive representative of all the employees in theunit found appropriate herein for the purposes of col-lective bargaining in respect to rates of pay, wages,hours of employment, or other conditions of employ-ment.2Chairman Miller concurs with the disposition of the issue involving alle-gations of threats of loss of jobs to employees who did not support thePetitioner in the electionHe believes that such allegationsmayin certaincircumstances provide grounds for setting aside an election, as noted in hisdissent in this regard inJanler Plastic Mold Corporation,186 NLRB 540. Buthere the threats were alleged to have been made to only 3 out of 200 employ-ees and, more significantly, apparently were not communicated to others inthe voting group. The Chairman therefore concurs with his colleagues thatthe atmosphere in which the election was conducted could not have been sotainted as to have affected the free choice of the employees206 NLRB No. 82